Citation Nr: 1638774	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision, in which the RO, inter alia, declined to reopen entitlement to service connection for PTSD.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in June 2010. 

In November 2010, the Veteran and a witness testified during a Board hearing before the undersigned Veterans Law Judge held at the RO; a transcript of that hearing is of record. 

In March 2013, the Board reopened the previously-denied claim for service connection for PTSD and remanded the claim, on the merits, for further development.  In October 2013 and September 2015, the Board again remanded the claim for further development.  After accomplishing further action, the Appeals Management Center (AMC) continued to deny the service connection claim (as reflected in the March 2016 supplemental SOC (SSOC)) and returned this matter to the Board.

As regards to the characterization of appeal, as noted in the prior remand, the Veteran filed a claim for service connection for PTSD.  However, the evidence of record, to include reports of VA examinations, reflects psychiatric diagnoses other than PTSD-specifically, schizoaffective disorder and psychosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant' description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider all psychiatric diagnoses reflected in the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's claim, as reflected on the title page. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay a decision on the claim on appeal.

In March 2016, the Veteran identified potentially relevant, outstanding evidence.  Specifically, the Veteran reported that following his return to the United States from service in the Republic of Vietnam, he had a televised interview about his current mental health problems.  He asserts that he has contacted two New York television stations that may have copies of the interview.  VA must make reasonable efforts to obtain these potentially relevant records.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Similarly, the Veteran must cooperate fully with VA's reasonable efforts to obtain such records, including providing enough information to identify and locate the records, including the person, company, agency, or other custodian holding the records.  See 38 C.F.R. 3.159(c)(1) (2015).  

Accordingly, on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically to invite the Veteran to submit additional information regarding the custodian of the interview-that is, the two television stations he referenced-and to furnish authorization to enable VA to obtain any such recording.  

Thereafter, the AOJ should attempt to obtain additional evidence for which the Veteran provides sufficient information and authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

Also while this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran dated since January 2016.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining an addendum medical opinion if additional records are received) prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and current authorization to obtain additional evidence pertinent to the claim on appeal that is not currently of record-particularly as regards any recording of a television interview with the Veteran referenced in his March 2016 correspondence (as explained above).   

In this regard, invite the Veteran to submit additional information regarding the custodian of the televised, post-service interview referenced in his March 2016 statement.  Specifically, ask the Veteran to identify the two television stations that may have copies of the interview, and request that he furnish appropriate authorization for each station.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran provides sufficient information and authorization to obtain the identified evidence, make reasonable efforts to obtain such evidence.   Specifically, make at least two (2) attempts to obtain the evidence from any identified sources.  If any such evidence, inform the Veteran and afford him an opportunity to submit any such evidence in his possession.

If the evidence cannot be obtained after reasonable efforts have been made, issue a formal determination that such evidence does not exist or that further efforts to obtain such evidence would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining an addendum medical opinion if additional records are received) adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


